
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Smith of New
			 Jersey (for himself and Mr. Turner of
			 New York) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President and the Secretary of State should continue
		  to press Russian authorities for a full and complete accounting regarding the
		  fate of Raoul Wallenberg.
	
	
		Whereas on July 9, 1944, after the mass deportation of
			 Hungarian Jews to Auschwitz-Birkenau had begun, Raoul Wallenberg arrived in
			 Budapest, Hungary, to work at the Swedish legation;
		Whereas thousands of Hungarian Jews received Wallenberg’s
			 passports, enabling them to escape deportation and death;
		Whereas Wallenberg was arrested by Soviet forces in
			 Hungary in 1945 and subsequent Soviet and Russian explanations of Wallenberg’s
			 fate remain incomplete, inconsistent, and unreliable;
		Whereas the fate of Raoul Wallenberg is one of the
			 unanswered questions of the Holocaust;
		Whereas the Kremlin perpetrated a vast deception about
			 Wallenberg’s fate and fundamental questions remain, including why the Soviets
			 arrested Wallenberg, why Wallenberg was kept in detention, how was Wallenberg
			 put to death, who ordered the deed, who executed it and when; and
		Whereas 2012 marks the centennial year of the birth of
			 Raoul Wallenberg: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President and the Secretary of State should continue
			 to press Russian authorities for a full and complete accounting regarding the
			 fate of Raoul Wallenberg.
		
